Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 27, 2021. 

Amendments
           Applicant's response and amendments, filed September 27, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 7-9, and amended Claims 1-6, 10-13, and 18.
	Claims 1-6 and 10-18 are pending and under consideration. 
	
Priority
This application is a continuation of application 16/281,751 filed on February 21, 2019, now U.S. Patent 10,563,184, which is a continuation of PCT/US2017/048397 filed on August 24, 2107. Applicant’s claim for the benefit of a prior-filed application provisional application 62/545,778 filed on August 15, 2017, 62/443,981 filed on January 9, 2017, and 62/378,978 filed on August 24, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/443,981 filed on January 9, 2017, and 62/378,978 filed on August 24, 2016 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

With respect to Claims 1-2, and claims dependent therefrom, while 62/378,978 filed on August 24, 2016 discloses ZFN 51857, 63014, and 65459 (Table 6A), wherein said zinc finger peptides are present in SEQ ID NO:29 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
While 62/378,978 discloses ZFN 51949, 65526, 65549, 65550 (Table 6B), wherein said zinc finger peptides are present in SEQ ID NO:31 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
62/378,978 fails to disclose the instantly recited linker domains of SEQ ID NO:29 (LRGSISRARPLNPHP)and SEQ ID NO:31 (LRGS), as also encoded by the polynucleotides of SEQ ID NO:28 and SEQ ID NO:30, respectively.

Similarly, while 62/443981 filed on January 9, 2017 discloses ZFN 51857, 63014, and 65459 (Table 6A), wherein said zinc finger peptides are present in SEQ ID NO:29 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
While 62/443981 discloses ZFN 51949, 65526, 65549, 65550 (Table 6B), wherein said zinc finger peptides are present in SEQ ID NO:31 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
62/443981 fails to disclose the instantly recited linker domains of SEQ ID NO:29 (LRGSISRARPLNPHP)and SEQ ID NO:31 (LRGSQLVKS), as also encoded by the polynucleotides of SEQ ID NO:28 and SEQ ID NO:30, respectively.

Support for the amino acid sequences of SEQ ID NO:29 and SEQ ID NO:31 is found in the disclosure of 62/545,778 filed on August 15, 2017 [0019]. 
Accordingly, the effective priority date of the instant claims is granted as August 15, 2017.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statements on September 27, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	Claim 5 stands objected to because of the following informalities:  Recitation of BCL11A has suffered a typographical error. See Claim 1, for example. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 1-4 under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendment to the independent claim to recite that the genome-modified cells comprise the ZFNs comprising the amino acid sequence of SEQ ID NO:29 and SEQ ID NO:31, which are not naturally-occurring cells. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-11 recites the limitations ‘mRNA levels’ and ‘protein levels’ in reference to Claim 9. There is insufficient antecedent basis for this limitations in the claims because Claim 9 has been cancelled, thereby rendering Claims 10-11 incomplete.
Appropriate correction is required. 

Claim interpretation: Independent Claim 1 recites “the amino acid sequence of SEQ ID NO:29” and “the amino acid sequence of SEQ ID NO:31”. 
Claim 2 recites the phrase “a polynucleotide according to”, which is interpreted to be directed to a genus of polynucleotides similar to SEQ ID NO:28 and SEQ ID NO:30, respectively, so long as the polynucleotides encode “the amino acid sequence of SEQ ID NO:29” 

4. 	The prior rejection of Claims 2-12 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims cancelling recitation of “according to”, which the Examiner finds persuasive. 

5. 	The prior rejection of Claim(s) 7-9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

6. 	Claim(s) 5 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31.

Claim 5 recites wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion.
Claim 10 recites disclosed wherein gamma globin mRNA levels are increased at least 1.5 to 2-fold.
Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
Either the functional properties recited in dependent Claims 5 and 10-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, or they are not. 
To the extent the functional properties recited in dependent Claims 5 and 10-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, then the instant claims fail to further limit the independent claim.
Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that do NOT also possess the functional properties recited in dependent Claims 5 and 10-11.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
Applicant did not address or clarify the record as it pertains to the functional properties recited in dependent Claims 5 and 10-11 being inherent properties of (that naturally flow from) the genetically modified stem cells of the independent Claim 1.

7. 	The prior rejections of Claim(s) 1-4, 6, and 12-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to independent Claim 1 to recite the cells comprise the ZFNs of SEQ ID NO:29 and SEQ ID NO:31, and a genomic modification in the BCL11A locus, which the Examiner finds persuasive. 

8. 	Claim(s) 5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31.
Claim 5 recites wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion.
Claim 10 recites disclosed wherein gamma globin mRNA levels are increased at least 1.5 to 2-fold.
Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
Either the functional properties recited in dependent Claims 5 and 10-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, or they are not. 
The claims denote that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent the functional properties recited in dependent Claims 5 and 7-11 are not inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, then the claims are considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

The specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification.

The specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification.

The specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification.

With respect to Claim 5, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
not capable of producing insertions and/or deletions in the BCL11A locus, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of producing insertions and/or deletions in the BCL11A locus. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of producing insertions and/or deletions in the BCL11A locus, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of producing insertions and/or deletions in the BCL11A locus.
Instant claims are directed to a heterogeneous cell population, requiring no specific molecular lesion at the BCL11A locus caused by the positively recited ZFN pair. Each cell in the population will have its own molecular lesion. 

With respect to Claim 10, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing gamma globin mRNA at least 1.5 to 2-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA at least 1.5 to 2-fold.

With respect to Claim 11, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
is capable of increasing gamma globin protein at least 3- to 4-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing gamma globin protein at least 3- to 4-fold.

The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 
'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
If the scope of the claimed structures necessary and sufficient to perform the positively recited functional limitation(s) is not limited to the specific structure(s) disclosed in the recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. 
	The boundaries imposed by a functional limitation must be clearly defined. 
The specification fails to clearly link a structure to the claimed functional property(ies), and thus the scope of the subject matter covered by the claim(s) is/are unclear and indefinite because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
Orkin et al (U.S. 2015/0132269; of record in IDS) is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell exhibits increased expression of gamma and/or beta globin as compared to a cell without the genomic modification (Figure 6 per 102852/102853; Figure 7 per 45844/45843). However, Orkin et al do not disclose how to modify a first ZFN pair that targets and specifically modifies the BCL11A locus yet is unable to achieve increased  globin mRNA levels by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels by at least 3- to 4-fold (Claim 11) into a first ZFN pair that targets and specifically modifies the BCL11A locus at the same target recognition site(s) as the unmodified first ZFN pair yet is now able to achieve the instantly recited functional properties. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

Response to Amendment
The dependent claims denote that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) of the independent claim achieves the functional property(ies) recited in the dependent claims. Applicant did not address or clarify the record as it pertains to the additional structure(s) modification, not present in the independent claim, required in order to achieve the functional property(ies) recited in dependent Claims 5 and 10-11.

9. 	Claim(s) 5 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31.
Claim 5 recites wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion.
Claim 10 recites disclosed wherein gamma globin mRNA levels are increased at least 1.5 to 2-fold.
Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
Either the functional properties recited in dependent Claims 5 and 10-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, or they are not. 
The claims denote that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent the functional properties recited in dependent Claims 5 and 7-11 are not inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, then the claims are considered to lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 
The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification.

The specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification.

The specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 

the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification.

With respect to Claim 5, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of producing insertions and/or deletions in the BCL11A locus, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of producing insertions and/or deletions in the BCL11A locus. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of producing insertions and/or deletions in the BCL11A locus, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of producing insertions and/or deletions in the BCL11A locus.
Instant claims are directed to a heterogeneous cell population, requiring no specific molecular lesion at the BCL11A locus caused by the positively recited ZFN pair. Each cell in the population will have its own molecular lesion. 

With respect to Claim 10, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing gamma globin mRNA at least 1.5 to 2-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA at least 1.5 to 2-fold.

With respect to Claim 11, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is capable of increasing gamma globin protein at least 3- to 4-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31 into one that is now capable of increasing gamma globin protein at least 3- to 4-fold.
The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 
Orkin et al (U.S. 2015/0132269; of record in IDS) is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell exhibits increased expression of gamma and/or beta globin as compared to a cell without the genomic modification (Figure 6 per 102852/102853; is unable to achieve increased expression of gamma and/or beta globin as compared to cells without the genomic modification (Claim 1), an insertion and/or a deletion (Claim 5), increased gamma globin to beta globin ratio, increased gamma globin to alpha globin ratio, increased gamma globin mRNA levels by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels by at least 3- to 4-fold (Claim 11) into a first ZFN pair that targets and specifically modifies the BCL11A locus at the same target recognition site(s) as the unmodified first ZFN pair yet is now able to achieve the instantly recited functional properties. 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.


Response to Amendment
The dependent claims denote that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) of the independent claim achieves the functional property(ies) recited in the dependent claims. Applicant did not address or clarify the record as it pertains to the additional structure(s) modification, not present in the independent claim, required in order to achieve the functional property(ies) recited in dependent Claims 5 and 10-11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	Claims 1-2, 4-6, and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,563,184. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘184 claims (claims 1, 6, and 13) an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
With respect to Claim 2, ‘184 claims (claim 4) wherein 
the left ZFN is encoded a polynucleotide according to SEQ ID N0:28, and
the right ZFN is encoded by a polynucleotide according to SEQ ID N0:30.
With respect to Claim 4, ‘184 claims (claims 7 and 19) wherein the cells are human cells.
With respect to Claim 5, ‘184 claims (claims 9 and 17) wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion.
While ‘184 does not claim ipsis verbis the functional properties recited in the instant dependent Claims 10-11, to wit, increased gamma globin to alpha globin ratio, increased gamma globin mRNA levels by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels by at least 3- to 4-fold (Claim 11), as discussed above, the functional properties of Claims 5 and 10-11 are considered inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, 

Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure, but simply states a characterization or conclusion of the results of genetic modification achieved by the positively recited SEQ ID NO:29/SEQ ID NO:31 ZFN pair. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 12, ‘184 claims (claim 14) a pharmaceutical composition comprising the cells.
With respect to Claim 18, ‘184 claims (claim 26) a kit comprising the pharmaceutical composition.
With respect to Claim 6, ‘184 claims (claim 12) an isolated population of genetically modified cells propagated, descended or differentiated from the genetically modified stem cells.
With respect to Claim 13, ‘184 claims (claim 18) a method of increasing globin production in a subject, the method comprising the step of: 
administering the cellular pharmaceutical composition to the subject
With respect to Claim 14, ‘184 claims (claim 19) wherein the subject is a human patient and the cells are human stem cells and/or human precursor cells.
With respect to Claim 15, ‘184 claims (claim 20) wherein the cells are infused into the patient and the cells engraft, differentiate and mature in the subject.
With respect to Claim 16, ‘184 claims (claims 21-22) wherein the subject has a hemoglobinopathy.
With respect to Claim 17, ‘184 claims (claim 22) wherein the hemoglobinopathy is a beta-thalassemia or sickle cell disease.
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the ‘184 patented claims. 

Response to Arguments
Applicants have indicated that they will deal with these rejections after the present claimed are deemed otherwise allowable. However, it is noted that the ODP rejection will be maintained until the aforementioned issues are resolved. 

11. 	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,563,184, as applied to Claims 1-2, 4-6, and 10-18 above, and in further view of Orkin et al (U.S. 2015/0132269; of record in IDS).

With respect to Claim 3, ‘184 does not claim the population of cells are CD34+ hematopoietic stem cells. However, prior to the effective filing date of the instantly claimed invention, Orkin e al is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97]. 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, as disclosed by Orkin et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, because Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97], whereby the genomically modified HSCs are to be introduced into the subject to treat and/or prevent the hemoglobinopathy [0030]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Orkin et al do not disclose any cell comprising the instantly recited ZFNs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘184 claims (claims 1, 6, and 13) an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs. Orkin establishes that it would have been obvious to one of ordinary skill in the art to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, as disclosed by Orkin et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, because Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97], whereby the genomically modified HSCs are to be introduced into the subject to treat and/or prevent the hemoglobinopathy [0030]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


12. 	The prior rejection of Claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (Science 342: 253-257, 2013; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent Claim 1 to require the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31, a limitation Bauer et al do not teach. 


13. 	The prior rejection of Claim(s) 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orkin et al (U.S. 2015/0132269; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent Claim 1 to require the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31, a limitation Orkiin et al do not disclose. 


14. 	Claim(s) 6 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orkin et al (U.S. 2015/0132269; of record in IDS). 
Claim interpretation: instant Claim 6 differs from Claim 1 in that Claim 6 does not require the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31 in the cells propagated, descended, or differentiated from the cells of Claim 1.
The recitation of a process limitation in Claims 1-2 are not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claims 1-2 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, genetically modified cells comprising a genome modification in the BCL11A locus, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced genomic modifications produced by the ZFNs of SEQ ID NO:29 and SEQ ID NO:31 of Claim 1, encoded by the polynucleotides of Claim 2, from which Claims 6 and 12-18 depend. The method in which the ZFN-mediated genomic modification(s) to the BCL11A locus were produced is immaterial to their patentability.
      	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
	
With respect to Claim 6, Orkin et al disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the genomically modified cell may be a stem cell, to wit, a hematopoietic stem cell [0022].
The ZFNs of Orkin et al are disclosed to be capable of creating genomic modifications within 300 nucleotides of the cleavage site [0022], and can comprise deletions of up to 550 nucleotides [0026], as is disclosed in the instant specification [0024, 28]. Absent evidence to the contrary, such genomic modifications caused by the ZFNs of Orkin et al directed to the +58 region are structurally indistinguishable from those genomic modifications caused by the ZFNs of the instant claims because each of the ZFNs (instant and Orkin et al) are targeted to the same +58 region, as disclosed in the specification of provisional application 62/378,978 (Table 1, intended target SEQ ID NO:13 which encompasses the GATA-1 consensus element shown in Orkin et al (Figure 8, per 102852/102853 and 45844/45843) and achieve the same or substantially the same genomic modification, modifications within 300 nucleotides of the target sequence and deletions of up to 550 nucleotides.
Since the Patent Office does not have the facilities for examining and comparing Applicants' cells comprising a ZFN-created genomic modification in the BCL11A locus with the cells comprising a ZFN-created genomic modification in the BCL11A locus of the prior art reference (Orkin et al), the burden is upon Applicants to show a distinction between the material structural and functional characteristics of the claimed compounds and the compounds of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Orkin et al disclose a partially or fully differentiated cells descended from a modified stem cell comprising one or more polynucleotides encoding zinc finger nucleases that target and produce a genomic modification in the +58 region of the BLC11A2 enhancer sequence (Figure 1, Figure 3, lanes 9 and 12; [0022]). 

Orkin et al disclosed comprising CD34+ hematopoietic stem cells [0036, 51].
Orkin et al disclosed wherein the cells are human cells [0096-97].

Orkin et al disclosed the genomically modified cells show increased expression of gamma globin [0242], which necessarily and naturally implies increased gamma globin mRNA levels and increased gamma globin protein levels.
Orkin et al disclosed the cell exhibits increased expression of gamma and/or beta globin as compared to a cell without the genomic modification (Figure 6 per 102852/102853; Figure 7 per 45844/45843).
With respect to Claim 12, Orkin et al disclosed a pharmaceutical composition comprising the modified cells exhibiting increased expression of gamma and/or beta globin as compared to a cell without the genomic modification [0022]. 
With respect to Claim 18, Orkin et al disclosed a kit comprising the modified cells exhibiting increased expression of gamma and/or beta globin as compared to a cell without the genomic modification [0039].
With respect to Claim 13, Orkin et al disclosed a method of increasing globin production in a subject, the method comprising administering to a subject a genomically modified stem cell [0030] comprising one or more polynucleotides encoding zinc finger nucleases that target and produce a genomic modification in the +58 region of the BLC11A enhancer sequence (Figure 1, Figure 3, lanes 9 and 12; Figure 4; Figure 7 per 45844/45843; Figure 8; [0022]), and thus “in accordance with” the instantly recited SEQ ID NO:29/SEQ ID NO:31 ZFN pair.
With respect to Claim 14, Orkin et al disclosed wherein the subject is a human and the cell is a human stem cell or human precursor cell [0009-14, 22, 30, 153]. 
With respect to Claim 15, Orkin et al disclosed wherein the cell is infused into the patient and the cell engrafts, differentiates and matures in the subject [0030].
With respect to Claim 16, Orkin et al disclosed wherein the subject has a hemoglobinopathy [0030].
With respect to Claim 17, Orkin et al disclosed wherein the hemoglobinopathy is a beta-thalassemia or sickle cell disease [0030].
	Thus, Orkin et al anticipate the claims. 

Response to Arguments
Applicant argues that the claims require the ZFNs of SEQ ID NO:29 and SEQ ID NO:31.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant Claim 6 differs from Claim 1 in that Claim 6 does not require the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31 in the cells propagated, descended, or differentiated from the cells of Claim 1 (which do require the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31). 
The ZFNs of Orkin et al are disclosed to be capable of creating genomic modifications within 300 nucleotides of the cleavage site [0022], and can comprise deletions of up to 550 nucleotides [0026], as is disclosed in the instant specification [0024, 28]. Absent evidence to the contrary, such genomic modifications caused by the ZFNs of Orkin et al directed to the +58 region are structurally indistinguishable from those genomic modifications caused by the ZFNs 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cells comprising a ZFN-created genomic modification in the BCL11A locus with the cells comprising a ZFN-created genomic modification in the BCL11A locus of the prior art reference (Orkin et al), the burden is upon Applicants to show a distinction between the material structural and functional characteristics of the claimed compounds and the compounds of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Conclusion 
15. 	Claims 1-6 and 10-18 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633